Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature controller electrically connected to the safety valve…to detect a temperature of the outer circumferential wall”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature controller” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as ailing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such claim limitation(s) is/are: “a temperature controller” as recited in claim 14.  The written description fails to disclose the corresponding structure and/or material in order to understand how this “temperature controller” is configured to perform such operations as recited in claim 14. There is no description for how the temperature controller can perform the “detecting the temperature of the outer circumferential wall of the pot” and “when the temperature of the outer circumferential wall reaches a preset temperature”.  There is no electrical connection with the pot wall or temperature sensor provided. There is no description for how the temperature control device (or controller)  can perform the “detecting a temperature of the outer circumferential wall” of the pot  when it reaches a preset temperature since it only has mechanical structural thermal conduction block. It was used to control the safety valve (open or close mechanically) as noted on pages 13-14. No detecting temperature can be performed w/o any electrical connection.  Therefore, it fails to meet the enablement requirement based on breath of claims and the amount of direction provided by the inventor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “temperature controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 23 recites the limitation "the temperature control device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkhouse (US 2009/0183729).
Regarding claim 14, Barkhouse teaches a cooking device (300) comprising: a pot (combination of 302 and 304) having an outer circumferential wall and a bottom surface (as shown in Fig. 22); a burner (208; p.0232) disposed below the bottom surface of the pot (p.0232); a safety valve (328) disposed on the burner (connected to the burner 208; p.0236), the safety valve configured to transition the burner between an open position and a closed position, the closed position cutting off a gas source (314) (p.0235-0236; p.0241-0243; p.0246); a temperature control device (combination of 318, 320 and 322) including: a mounting base (322), a heat conduction block (the thermocouple 320 inherently comprises a heat conduction block) coupled to the mounting base (by the temperature control apparatus 318) and having a surface that abuts the outer circumferential wall of the pot (the thermocouple 320 abuts the outer circumferential wall of the pot; as shown in Fig. 22); a temperature controller (318) electrically connected to the safety valve (p.0236; as shown in Fig. 22) and coupled to the heat conduction block (the thermocouple 320 is coupled to the temperature controller 318; as shown in Fig. 22), the temperature controller configured to detect a temperature of the outer circumferential wall (by thermocouple 320; p.0237), the temperature controller causing the safety valve to transition the burner from the open position to the closed position when the temperature of the outer circumferential wall reaches a preset temperature (p.0235-0237; p.0241-0243).
Regarding claim 20, Barkhouse teaches a cooking device (300) comprising: a pot (combination of 302 and 304) having an outer circumferential wall and a bottom surface (as shown in Fig. 22); a burner (208; p.0232) disposed below the bottom surface of the pot (p.0232); a safety valve (328) disposed on the burner (connected to the burner 208; p.0236), the safety valve configured to transition the burner between an open position and a closed position, the closed position cutting off a gas source (314) (p.0235-0236; p.0241-0243; p.0246); a mounting base (322); and a heat conduction block (the thermocouple 320 inherently comprises a heat conduction block) coupled to the mounting base (by the temperature control apparatus 318) and having a surface that abuts the outer circumferential wall of the pot (the thermocouple 320 abuts the outer circumferential wall of the pot; as shown in Fig. 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barkhouse.
Regarding claims 15 and 21, Barkhouse teaches all the elements of the claimed invention as set forth above, except for, wherein the surface has a concave arc shape that corresponds with a shape of the outer circumferential wall of the pot.
It would have been an obvious matter of design choice to provide a concave arc shaped surface on the heat conduction block since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the surface of the heat conduction block of Barkhouse.
Regarding claims 16 and 22, Barkhouse teaches all the elements of the claimed invention as set forth above, except for, wherein the heat conduction block includes a guide slope.
It would have been an obvious matter of design choice to provide a guide slope on the heat conduction block since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the heat conduction block of Barkhouse.
Claims 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barkhouse in view of Pallotti (EP 0499062).
Regarding claims 17 and 23, Barkhouse teaches all the elements of the calimed invention as set forth above, except for, wherein the temperature control device further includes one or more elastic pieces engaging the mounting base and the heat conduction block and configured to bias the heat conduction block towards the pot.
Pallotti teaches a temperature control device (Col. 2, lines 23-34) that includes an elastic piece (spring 15) engaging the mounting base (13) and the heat conduction block (engaging the temperature sensor 14) and configured to bias the heat conduction block towards the pot (Col. 2, lines 28-31).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the temperature control device of Barkhouse, with Pallotti, by providing an elastic piece for biasing the heat conduction block towards the pot, to assure proper temperature detection.
Regarding claims 18 and 24, Barkhouse and Pallotti combined teach the cooking device as set forth above, wherein the one or more elastic pieces are springs (Pallotti; spring 15).
Regarding claims 19 and 25, Barkhouse and Pallotti combined teach the cooking device as set forth above, wherein the heat conduction block includes one or more guide holes (Pallotti; hole where spring 15 is placed) adapted to receive the one or more elastic pieces (Pallotti; as shown in Fig. 1).

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Regarding 112a and 112b rejections, the rejections are still proper because the written description fails to disclose the corresponding structure and/or material in order to understand how this “temperature controller” is configured to perform such operations as recited in claim 14.  Regarding claims 14 and 20, Applicant argues that “Barkhouse is silent regarding a heat conduction block coupled to the mounting base and having a surface that abuts the outer circumferential wall of the pot. Accordingly, Barkhouse is deficient” on remarks page 8, lines 5-7.  In response to Applicant’s arguments, Barkhouse teaches a mounting base (322); and a heat conduction block (the thermocouple 320 inherently comprises a heat conduction block) coupled to the mounting base (by the temperature control apparatus 318) and having a surface that abuts the outer circumferential wall of the pot (the thermocouple 320 abuts the outer circumferential wall of the pot; as shown in Fig. 22).
Regarding claims 15-19 and 21-25, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761